DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments/Amendment
The amendment to Claims 1, 3-5, and 8-10 and introduction of new claim 11 is acknowledged.
The amendment overcomes all outstanding art rejections.



Allowable Subject Matter
Claims 1, 3, 4-6, and 8-11 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a multi-static or bistatic LIDAR system, comprising a first atomic reference lock having an absolute frequency reference, wherein the transmitter beam splitter redirects a portion of the transmitted laser signal to the first atomic reference lock, and wherein the first atomic reference lock is configured to send a first error signal to the transmitter laser source when a frequency of the portion of the transmitted laser signal to the first atomic reference lock is different than the absolute frequency reference; one or more receivers, wherein the one or more receivers comprise: a second atomic reference lock having the absolute frequency reference, wherein the first receiver beam splitter redirects a portion of the reference beam to the second atomic reference lock, and wherein the second atomic reference lock is configured to send a second error signal to the one or more receiver laser sources when a frequency of the portion of the reference beam to the second atomic reference lock is different than the absolute frequency reference such that the transmitted laser signal reflected off an object and the reference beam lock to a substantially same absolute frequency and maintain independent coherence between each other and the first atomic reference lock and the second atomic reference lock are at a substantially same atomic absorption line in combination with the rest of the limitations of the above claims.
Regarding Independent Claim 5, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a method of reference locking a multi-static or bistatic coherent LIDAR system, comprising maintaining coherence for the transmitter laser source and the one or more receiver laser sources, via a control system, such that the transmitter laser source and each of the one or more receiver laser sources locks at a substantially same frequency reference, wherein the control system comprises redirecting a portion of the transmitted laser signal to a first atomic reference lock having an absolute frequency reference and redirecting a portion of the reference beam to a second atomic reference lock having the absolute frequency reference such that the transmitted laser signal and the reference beam lock to [[a]] the substantially same absolute frequency reference and maintain coherence between each other independent of each other and the first atomic reference lock and the second atomic reference lock are at a substantially same atomic absorption line in combination with the rest of the limitations of the above claims.

Claims 3, 4, 6, and 8-11 are allowable at least based upon their dependence on Claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877